Conrad Ost Seifert, assigned counsel, in opposition.The respondent's petition for certification for appeal from the Appellate Court, 168 Conn.App. 439, 148 A.3d 1105 (2016), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that defense counsel's strategic decision to delay informing the petitioner of a midtrial plea offer was not within the realm of strategic decisions that an attorney is allowed to make?"2. If the answer to the first question is 'no,' did the Appellate Court properly conclude that defense counsel's strategic decision was not reasonable?"